DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1-7 and 9-16, which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding the method limitations recited in claim(s) 1-7 and 9-16 the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the collating layer" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the coating layer” is one way to resolve the indefiniteness issues.
Claim 2 recites the limitation "the reservoir" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which one of “the plurality of reservoirs” the recitation of “the reservoir” is referring to.
Claim 2 recites the limitation "the other end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As the shape and configuration of “the base” is not defined by the claims, it is unclear what portion of “the base” the recitation of “the other end of the base” is referring to.
Claim 2 recites the limitation "the reservoir" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which one of “the plurality of reservoirs” the recitation of “the reservoir” is referring to.
Claim 3 recites the limitation "the reservoir" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which one of “the plurality of reservoirs” the recitation of “the reservoir” is referring to.
Claim 3 recites the limitation "the reservoir" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which one of “the plurality of reservoirs” the recitation of “the reservoir” is referring to.
Claim 4 recites the limitation "the end among the plurality of base units" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As the shape and configuration of “the plurality of base units” is not defined by the claims, it is unclear what portion of “the base plurality of base units” the recitation of “the end among the plurality of base units” is referring to.
Claim 4 recites the limitation "the outside" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As the shape and configuration of “the base” is not defined by the claims, it is unclear what location relative to “the base” the recitation of “the outside” is referring to.
Claim 5 recites the limitation "the end among the plurality of base units" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  As the shape and configuration of “the plurality of base units” is not defined by the claims, it is unclear what portion of “the base plurality of base units” the recitation of “the end among the plurality of base units” is referring to.
Claim 5 recites the limitation "the reservoir of the base unit" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which one of “the plurality of reservoirs” the recitation of “the reservoir” is referring to.
Claims 6, 7, and 9 depend from claim 1.
Claim 10 recites the limitation "the target material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the cutting" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the pattern" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the predetermined pattern” is one way to resolve the indefiniteness issues.
Claim 12 recites the limitation "the middle of the movement path" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  As the shape and configuration of “the movement path” is not defined by the claims, it is unclear what portion of “the movement path” the recitation of “the middle of the movement path” is referring to.
Claims 13-15 depend from claims 1 and 12.
Claim 16 recites the limitation "the middle of the movement path" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As the shape and configuration of “the movement path” is not defined by the claims, it is unclear what portion of “the movement path” the recitation of “the middle of the movement path” is referring to.
Claim 16 recites the limitation "the process of folding the plurality of base units" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Low-voltage paper isotachophoresis device for DNA focusing).
Regarding claim 1, Li discloses a sample separation device (Scheme 1; pg. 4091/Device Fabrication), comprising:
a base (pg. 4091/Device Fabrication see: Whatman Grade 1 cellulose paper) which includes a plurality of base units (Scheme 1, see: plurality of folded sections);
(pg. 4091/Device Fabrication see: patterned wax layer);
a plurality of reservoirs which has an area set by the collating layer, is located in the plurality of base units, and stores or moves a collection object to be separated from the sample or a separation object excluding the collection object included in the sample (Scheme 1, see: ~2 mm-diameter wax free region in the center of each section of the device); and
a selective ion permeable layer which is coupled to some reservoirs of the plurality of reservoirs to selectively transmit ions (Scheme 1, see: TE, LE; pg. 4091/Device Fabrication see: acrylonitrile butadiene styrene).
Regarding claim 2, Li further discloses a first end base unit located at one end of the base includes a first end reservoir as the reservoir (Scheme 1, see: left most section of the device adjacent to the TE Reservoir, which includes its own ~2 mm-diameter wax free region in the center) and a second end base unit located at the other end of the base includes a second end reservoir as the rPage 2 of 6Appl. No. 16/337,839reservoir (Scheme 1, see: right most section of the device adjacent to the LE Reservoir, which includes its own ~2 mm-diameter wax free region in the center) and the first end reservoir and the second end reservoir are connected to the selective ion permeable layer (Scheme 1, see: TE Reservoir and LE Reservoir coupled to the respective left most and right most sections of the device; pg. 4091/Device Fabrication see: TE and LE reservoirs fabricated from acrylonitrile butadiene styrene).
Regarding claim 3, Li further discloses the selective ion permeable layer (pg. 4091/Device Fabrication see: TE and LE reservoirs fabricated from acrylonitrile butadiene styrene) is located in a third end reservoir which is the reservoir located in a third end base unit adjacent to the first end base (Scheme 1, see: TE Reservoir adjacent to the left most section of the device) and a fourth end reservoir which is the reservoir located in a fourth end base unit adjacent to the second end base unit (Scheme 1, see: LE Reservoir adjacent to the right most section of the device).
Regarding claim 6, Li further discloses the base includes a porous membrane and the base is formed such that the plurality of base units is folded (Scheme 1, see: plurality of folded sections; pg. 4091/Device Fabrication see: Whatman Grade 1 cellulose paper).
Regarding claim 9, Li further discloses the plurality of reservoirs is wet with a sample to be processed or a conductive liquid (pg. 4091-4092/Device operation).
Regarding claim 10, Li further discloses at least one base unit is separated as needed to selectively collect the target material of the sample or the separation object (Scheme 1, see: slip layer).
Regarding claim 11, Li further discloses the coating layer includes a hydrophobic material for preventing the adsorption of the sample, is attached onto both surfaces of the base after forming a coating layer of the hydrophobic material having a predetermined pattern by the cutting which is a physical cutting method or formed by applying the hydrophobic material according to the pattern (pg. 4091/Device Fabrication see: patterned wax layer).
Regarding claim 12, Li further discloses a filter layer which is located in the middle of a movement path of the collection object formed by the plurality of base units to filter the separation object (Scheme 1, see: circular paper channel formed by folded layers of paper).
Regarding claim 13, Li further discloses the filter layer includes porous membranes and a size of micro pore of the filter layer is larger than a size of the collection object and is smaller than a size of the separation target (Scheme 1, see: circular paper channel formed by folded layers of paper which are porous and have a porosity to enable DNA focusing).
Regarding claim 14, Li further discloses the size of micro pore is adjusted by compressing the filter layer and the filter layer further includes a display unit which displays an intensity of a pressure applied to the filter layer or the size of micro pore (Fig. S1c; pg. 4091/Device Fabrication see: degree of compression is controlled by four screws, which would provide a visual indication of the degree of pressure with increased pressure indicated by an increased amount of exposed threads).
Regarding claim 15, Li further discloses the number of filter layers is plural and the plurality of filter layers is located on the movement path of the collection object formed by the plurality of base units to sequentially separate two or more separation objects (Scheme 1, see: circular paper channel formed by folded layers of paper).
Regarding claim 16, Li further discloses the filter layer is directly connected to a base unit which is not located at an end among the plurality of base units and the filter layer is inserted in the middle of the movement path of the collection object during the process of folding the plurality of base units (Scheme 1, see: circular paper channel formed by folded layers of paper).

Claim(s) 1, 4-7, and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al (Low-Voltage Origami-Paper-Based Electrophoretic Device for Rapid Protein Separation, disclosed in IDS filed 07/24/2020).
Regarding claim 1, Luo discloses a sample separation device (Scheme 1; pg. 12391/Device Fabrication), comprising:
a base (pg. 12391/Device Fabrication see: Whatman Grade 1 paper) which includes a plurality of base units (Scheme 1, see: plurality of origami sections);
a coating layer which is located in at least a partial area of the base to prevent the adsorption of a sample and separate a storage space or a movement path (pg. 12391/Device Fabrication see: wax patterning);
a plurality of reservoirs which has an area set by the collating layer, is located in the plurality of base units, and stores or moves a collection object to be separated from the sample or a separation object excluding the collection object included in the sample (Scheme 1, see: ~3.5 mm-diameter unwaxed disk in the center of each origami section of the device); and
a selective ion permeable layer which is coupled to some reservoirs of the plurality of reservoirs to selectively transmit ions (Scheme 1, see: hydrogel separator).
Regarding claim 4, Luo further discloses an injection base unit which is directly connected to a base unit which is not located at the end among the plurality of base units and at least partially located at the outside when the base is folded, and injects the sample (Scheme 1, see: sample loading slip layer).
Regarding claim 5, Luo further discloses on at least one surface of the injection base unit, an injection base unit coating layer which is located in at least a partial area of the injection base unit and prevents the adsorption of a sample to be processed and separates a storage space or a movement path (pg. 12391/Device Fabrication see: slip layer patterned using wax printing); an injection reservoir (Scheme 1, see: sample loading zone) which is connected to a reservoir included in the base unit which is not located at the end among the plurality of base units and is wet to inject the sample to be processed (Scheme 1, see: sample loading slip layer is not in contact with either of the terminal origami sections); and a sample injection channel which has an area divided by the coating layer and serves as a movement path of the sample to be processed which connects the reservoir of the base unit and the injection reservoir to each other (Scheme 1, see: sample loading slip layer terminal portions separated by the wax pattering, the larger of which provides a flow path for the sample to be transferred to the device).
Regarding claim 6, Luo further discloses the base includes a porous membrane and the base is formed such that the plurality of base units is folded (Scheme 1, see: plurality of folded sections; pg. 12391/Device Fabrication see: Whatman Grade 1 paper).
Regarding claim 7, Luo further discloses a slip layer unit (Scheme 1, see: sample loading slip layer) which includes a slip layer base (pg. 12391/Device Fabrication see: Whatman Grade 1 paper), a slip layer coating layer located in at least a partial area of the slip layer base (pg. 12391/Device Fabrication see: slip layer patterned using wax printing), and a slip layer reservoir which has an area defined by the slip layer coating layer and at least partially adsorbs and stores the sample to be measured or provides a movement path and is provided to be inserted or removed between at least some of base units included in the base (Scheme 1, see: sample loading zone), wherein the slip layer reservoir is wet with a sample to be processed or a conductive liquid to inject a sample (pg. 12391/Operation of the οPAD-Ep).
Regarding claim 9, Luo further discloses the plurality of reservoirs is wet with a sample to be processed or a conductive liquid (pg. 12391/Operation of the οPAD-Ep).
Regarding claim 10, Luo further discloses at least one base unit is separated as needed to selectively collect the target material of the sample or the separation object (Scheme 1, see: plastic sheet).
Regarding claim 11, Luo further discloses the coating layer includes a hydrophobic material for preventing the adsorption of the sample, is attached onto both surfaces of the base after forming a coating layer of the hydrophobic material having a predetermined pattern by the cutting which is a physical cutting method or formed by applying the hydrophobic material according to the pattern (pg. 12391/Device Fabrication see: wax patterning).
Regarding claim 12, Luo further discloses a filter layer which is located in the middle of a movement path of the collection object formed by the plurality of base units to filter the separation object (Scheme 1, see: circular paper channel formed by folded layers of paper).
Regarding claim 13, Luo further discloses the filter layer includes porous membranes and a size of micro pore of the filter layer is larger than a size of the collection object and is smaller than a size of the separation target (Scheme 1, see: circular paper channel formed by folded layers of paper which are porous and have a porosity to enable protein separation).
Regarding claim 14, Luo further discloses the size of micro pore is adjusted by compressing the filter layer and the filter layer further includes a display unit which displays an intensity of a pressure applied to the filter layer or the size of micro pore (pg. 12391/Device Fabrication see: degree of pressure is controlled by four screws, which would provide a visual indication of the degree of pressure with increased pressure indicated by an increased amount of exposed threads).
Regarding claim 15, Luo further discloses the number of filter layers is plural and the plurality of filter layers is located on the movement path of the collection object formed by the plurality of base units to sequentially separate two or more separation objects (Scheme 1, see: circular paper channel formed by folded layers of paper).
Regarding claim 16, Luo further discloses the filter layer is directly connected to a base unit which is not located at an end among the plurality of base units and the filter layer is inserted in the middle of the movement path of the collection object during the process of folding the plurality of base units (Scheme 1, see: circular paper channel formed by folded layers of paper).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797